Citation Nr: 1512450	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-05 524	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an earlier effective date than November 18, 2010, for a grant of service connection for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1958 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted the Veteran's claims of service connection for post-traumatic osteoarthritis of the left thumb (which was characterized as left thumb posttraumatic osteoarthritis, status post laceration of the extensor pollicis longus tendon (minor)), assigning a 10 percent rating effective November 18, 2010, post-traumatic osteoarthritis of the left wrist (which was characterized as left wrist posttraumatic osteoarthritis, status post laceration of the extensor pollicis longus tendon (minor)), assigning a 10 percent rating effective November 18, 2010, and for a linear scar of the left wrist (which was characterized as left wrist linear scar as secondary to the service-connected disability of left wrist post traumatic osteoarthritis, status post laceration of the extensor pollicis longus tendon (minor)), assigning a zero percent rating effective November 18, 2010.  The Veteran disagreed with this decision in July 2012, seeking an earlier effective date than November 18, 2010, for a grant of service connection for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist.  He perfected a timely appeal in January 2013.

Because the Veteran lives within the jurisdiction of the RO in New York, New York, that facility has jurisdiction in this appeal.


FINDINGS OF FACT

1.  The Veteran's original claims of service connection for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist were included on a VA Form 21-526, "Veteran's Application For Compensation And/Or Pension," which was dated on November 9, 2010, and date-stamped as received by the RO on November 18, 2010.

2.  VA examinations on January 18, 2012, demonstrated the presence of post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and a linear scar of the left wrist.

3.  In a rating decision dated on May 8, 2012, and issued to the Veteran and his service representative on May 16, 2012, the RO granted the Veteran's claims of service connection for post-traumatic osteoarthritis of the left thumb, assigning a 10 percent rating effective November 18, 2010, post-traumatic osteoarthritis of the left wrist, assigning a 10 percent rating effective November 18, 2010, and for a linear scar of the left wrist, assigning a zero percent rating effective November 18, 2010.

4.  In a letter dated on May 29, 2012, and date-stamped as received by the RO on July 20, 2012, the Veteran disagreed with the effective date assigned for the grant of service connection for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist.

5.  There is no evidence dated prior to November 18, 2010, concerning the Veteran's service connection claims for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist in the claims file.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 18, 2010, for the grant of service connection for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claim for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist is a "downstream" element of the RO's grant of service connection for each of these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In February 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claims.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in the February 2011 VCAA notice, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than November 18, 2010, for the grant of service connection for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, notice as to what is required to substantiate the Veteran's claims was issued in February 2011 prior to the currently appealed rating decision issued in May 2012; thus, this notice was timely.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date than November 18, 2010, for the grant of service connection for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist.  He specifically contends that the appropriate effective date for the grant of service connection for each of these disabilities is the day after the date of his discharge from active service.

Laws & Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an earlier effective date than November 18, 2010, for the grant of service connection for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist.  The Veteran contends that the appropriate effective date for the grant of service connection for each of these disabilities is the day after the date of his discharge from active service.  He also contends that he would have filed for service connection prior to November 18, 2010, if he had not been told at his separation physical examination that "if I stayed in the Army I would be entitled to disability for my injury to my left hand" (as he asserted in November 2014 correspondence sent to the Board).  The record evidence does not support the Veteran's assertions.  It shows instead that he filed his original claims of service connection for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist on a VA Form 21-526, "Veteran's Application For Compensation And/Or Pension," dated on November 9, 2010, and date-stamped as received by the RO on November 18, 2010.  The Board observes that the Veteran's November 2010 VA Form 21-526 is the very first document in his claims file.  The record evidence also shows that the Veteran injured his left thumb and left wrist during active service and, following VA examinations in January 2012, the VA examiner opined that it was at least as likely as not that the Veteran's post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist were all related to active service.  

The Board finds it highly significant that the Veteran did not report, and the January 2012 VA examiner did not indicate, that he had been misinformed at his separation physical examination in February 1961 about his entitlement to VA disability compensation.  As noted, the Veteran asserted for the first time in November 2014 correspondence that, "At my discharge from active duty at Fort Lewis, Washington, in February 1961, I was informed by a clerk that if I stayed in the Army I would be entitled to disability for my injury to my left hand."  The Board concludes that there is no evidence supporting this assertion that, but for erroneous advice allegedly received at his separation physical examination in February 1961, the Veteran would have filed for VA disability compensation prior to November 18, 2010.  In other words, there is no evidence dated prior to November 18, 2010, demonstrating an intent to file a claim of service connection by the Veteran and no evidence which could be interpreted as an informal service connection claim.  The Board notes in this regard that, although there are some competence issues at the extreme ends of the spectrum that may be treated as questions of law, see Jandreau, 492 F.3d at 1377 n.4, debatable determinations based upon the facts of an individual case must be respected absent an abuse of discretion.  See Deloach, 704 F.3d at 1380.  Under this standard of review, a decision that lay statements are not competent to provide evidence on a particular fact may not be disturbed unless "manifestly erroneous."  See Joiner, 522 U.S. at 141-42.

Even assuming for the sake of argument only that the Veteran was misinformed by service department personnel regarding his eligibility to file for VA disability compensation benefits at his separation physical examination in February 1961 and relied on this misinformation to his detriment until he filed for benefits several decades later, the Board cannot grant his earlier effective date claim on that basis.  The Court has held that, since payment of government benefits must be authorized by statute, inaccurate advice does not create a right to benefits where such benefits otherwise are precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29 (1994).  To the extent that the Veteran was misinformed of his eligibility to file for VA disability compensation benefits at his separation physical examination in February 1961 and remained unaware of his eligibility for 49 years thereafter or until he filed his service connection claims in 2010, it is clear that ignorance is no excuse.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in Morris noted that the United States Supreme Court has held that persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 265.  The Court also confirmed as recently as 2012 that VA regulations are "binding on all who seek to come within their sphere," regardless of whether a Veteran has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  The Board notes in this regard that, given VA's exhaustive efforts in recent years to raise the awareness of eligibility for VA benefits among the overall Veteran population, it seems unreasonable to infer from this Veteran's lay assertions that he remained completely ignorant about his eligibility for VA benefits for 49 years.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Board finally observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  In this case, the date of the Veteran's claims is November 18, 2010.  There is no correspondence or any other evidence dated prior to November 18, 2010, concerning the Veteran's service connection claims for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist in the claims file.  In summary, the Board finds that the criteria for an effective date earlier than November 18, 2010, for the grant of service connection for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist have not been met.


ORDER

Entitlement to an earlier effective date than November 18, 2010, for a grant of service connection for post-traumatic osteoarthritis of the left thumb, post-traumatic osteoarthritis of the left wrist, and for a linear scar of the left wrist is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


